Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Samuel Ernest Wright a.k.a. Samuel                    Appeal from the 371st District Court of
 Earnest Wright, Appellant                             Tarrant County, Texas (Tr. Ct. No.
                                                       1471068D).         Memorandum Opinion
 No. 06-17-00079-CR         v.                         delivered by Justice Moseley, Chief Justice
                                                       Morriss and Justice Burgess participating.
 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Samuel Ernest Wright a.k.a. Samuel Earnest Wright, has
adequately indicated his inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED DECEMBER 8, 2017
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk